Opinion issued June 18, 2009










In The
Court of Appeals
For The
First District of Texas




NO. 01-09-00166-CV




WALTON HOUSTON GALLERIA OFFICE, LLP,  Appellant

V.

BRICKER + CANNADY ARCHITECTS INC., BRICKER + CANNADY,
INC.; ALAN JEFFERY BRICKER; AND LORI L. GUNN,  Appellees




On Appeal from the 152nd District Court
Harris County, Texas
Trial Court Cause No. 2005-17486




MEMORANDUM OPINIONAppellant Walton Houston Galleria Office, LLP has neither established
indigence, nor paid all the required fees.  See Tex. R. App. P. 5 (requiring payment
of fees in civil cases unless indigent), 20.1 (listing requirements for establishing
indigence); see also Tex. Gov’t Code Ann. §§ 51.207 (Vernon 2005), 51.208
(Vernon Supp. 2008); 51.941(a) (Vernon 2005), 101.041 (Vernon Supp. 2008)
(listing fees in court of appeals); Fees Civ. Cases B(1), (3) (listing fees in court of
appeals).  After being notified that this appeal was subject to dismissal, appellant
Walton Houston Galleria Office, LLP did not adequately respond.  See Tex. R. App.
P. 5 (allowing enforcement of rule); 42.3(c) (allowing involuntary dismissal of case).
          We dismiss the appeal for nonpayment of all required fees.  We deny all
pending motions.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Sharp and Taft.